—Judgment, Supreme Court, New York County (Herbert Adlerberg, J.), rendered November 19, 1990, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree, and sentencing him to a term of 5 years probation, unanimously affirmed.
Defendant’s argument that the loss of his 1990 sentencing minutes entitles him to summary reversal is a replication of an argument rejected by this Court in its denial of defendant’s motion for a reconstruction hearing (see, People v Alvarado, 269 AD2d 104, lv denied 94 NY2d 916). In any event, defendant has not overcome the presumption of regularity which attaches to all judicial proceedings and has not established that the loss of the sentencing minutes has hindered his ability to present any genuine appealable issue (see, People v Santiago, 158 AD2d 252). The particular claim that defendant wishes to raise is refuted by the plea minutes, which establish the voluntariness of the plea and specifically establish defendant’s awareness that he was pleading guilty to a felony. Moreover, the loss of the minutes is the direct result of defendant’s unexplained eight-year delay in seeking appointment of appellate counsel and poor person relief (cf., People v Decker, 134 AD2d 726, 728). Concur — Sullivan, P. J., Andrias, Ellerin, Rubin and Buckley, JJ.